                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                  BROWNSVILLE DIVISION

ANGEL AVALOS,                                   §
                                                §
        Petitioner,                             §
VS.                                             §   CIVIL ACTION NO. 1:19-CV-54
                                                §
UNITED STATES OF AMERICA,                       §
                                                §
        Respondent.                             §

                                           ORDER

       In April 2019, Petitioner filed his Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or

Correct Sentence by a Person in Federal Custody (Doc. 1). The Magistrate Judge issued a Report

and Recommendation (Doc. 23) recommending that the Court dismiss Petitioner’s Motion as

untimely filed or denied as meritless.

       Petitioner timely filed objections to the Report and Recommendation.           (Movant’s

Response, Doc. 26) His objections are substantively identical to the arguments he presented in

his original Motion, which the Magistrate Judge addressed in his Report and Recommendation.

After reviewing the matter de novo, the Court agrees with the Magistrate Judge’s reasoning and

application of the law. Accordingly, the Court ADOPTS the Report and Recommendation, and it

is:

       ORDERED that Petitioner’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or

Correct Sentence by a Person in Federal Custody (Doc. 1) is DISMISSED as untimely filed or,

alternatively, as meritless.

       SIGNED this 31st day of October, 2019.


                                                _________________________________
                                                Fernando Rodriguez, Jr.
                                                United States District Judge




1/1
